United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                     F I L E D
                    IN THE UNITED STATES COURT OF APPEALS
                                                                                      March 9, 2007
                                 FOR THE FIFTH CIRCUIT                            Charles R. Fulbruge III
                                                                                          Clerk
                                 _______________________

                                       No. 06-60166
                                 _______________________


               UNITED STATES OF AMERICA,

                                                            Plaintiff-Appellee,

                                             versus

               NASIR ABDUL-ALI also known as, Donald Ray Reed,

                                                            Defendant-Appellant.

            __________________________________________________________

                        Appeal from the United States District Court
                          for the Northern District of Mississippi
                                  (USDC No. 4:05-CR-45)
            __________________________________________________________


Before REAVLEY, DEMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

       Nasir Abdul-Ali appeals the district court’s denial of his motion to suppress evidence

discovered pursuant to a search warrant. We affirm.

       The parties and the district court, under our decision in United States v. Pigrum, 922

       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.

                                                1
F.2d 249, 252 (5th Cir. 1991), focus on whether the officers relied in good faith upon the

search warrant, rather than addressing whether probable cause supported the warrant. This

is a unique situation in which the easier question is whether probable cause supported the

warrant; we hold that it did. Officer Jones, the search warrant affiant, followed Abdul-Ali

from the house at 100 February Street, witnessed the controlled sale, and followed Abdul-Ali

back to the general location of the house. These facts supply probable cause to believe that

Abdul-Ali stashed drugs in the house.



AFFIRMED.




                                             2